DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the preamble states that the invention is a ‘method’, it is not clear any ‘steps’ are required.  To advance prosecution as much as possible, prior art teaching the recited structure has been relied on and wherein as modified, is assembled in the same manner as the presently disclosed invention as it is best understood.
In any case, clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2017/0022726 to Sun in view of U.S. Pat. No. 5,171,115 to McWilliams.
Sun ‘726 teaches limitations for a “fastening structure” – as shown and described, “comprising: a first component” – 24T as shown in Fig 13 for example, “that has a plate-like flange portion” – the upper surface as shown, “and a web connected to a back surface of the flange portion” – the downwardly-extending plate portion, “a pin” – 20.
Although Sun ‘726 discloses pin 20 to be a threaded rod that is welded to the center of the flange, the reference does not disclose “that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction”.  McWilliams ‘115 for example discloses that it’s well known in the art to provide a pin that is to be attached to a component (a first end by welding and at its second end,) with non-helical grooves (40) running in a circumferential direction and aligned along a longitudinal direction wherein the pin is attached to a component for use as a stud and wherein the grooves function as connection/engagement with a swage collar wherein such connection is equivalent to thread for purpose of forming a connection as well known in the art wherein it is further well known that swage collars may be applied to threaded pins or circumferential-grooved pins and that the choice of any of conventional threaded rod and nut or swage nut, or swage collar with non-threaded grooves amounts to little more than design choice or engineering expedient for achieving connection with a desired degree of permanence and/or speed of assembly.  One of ordinary skill in the art would recognize that the use of circumferential groove pins and swage collar in place of threaded pins disclosed by Sun ‘726 would allow for swage fastening assembly and a higher degree of permanence of the finished assembly for environments of use benefitting from same as well known in the art but would not otherwise affect function of the arrangement.
Sun ‘726 teaches further limitation of “and one end of the pin in the longitudinal direction is erectly bonded to the surface of the flange portion of the first component” – welding is disclosed as being used and being well known in the art, “corresponding to where the web is formed” – as shown, “a second component that has a planar part and an insertion hole formed through the planar part” – 15 or the combination of 15,15 anticipate broad limitation and wherein it is examiner’s position that it would furthermore have been obvious to one of ordinary skill in the art to provide pin 20 as modified in view of McWilliams ‘115 to secure a single plank 15 having a hole with aperture with complete circumference at a peripheral edge of a deck for example wherein such arrangement would not otherwise affect function of the disclosed assembly, “the pin inserted in the insertion hole, the planar part is stacked on a top surface of the flange portion of the first component in a surface contact manner” – as shown, described, and otherwise considered obvious as discussed herein above, “and a collar that is fitted around said pin, and abutted against the second component, and a diameter of the collar being reduced so as to engage an inner wall of the collar with the grooves of the pin, wherein the second component is tightly fastened to the first component by the fastening structure” – considered obvious in arrangement of Sun ‘726 as modified in view of McWilliams ‘115 to include a swage collar and circumferential grooves as disclosed by that reference and generally well known in the art.
As regards claim 3, Sun ‘726 teaches limitations for a ”fastening structure” – as shown and described, “having two fastened products placed back to back and each of the fastened products comprising : a first component having a front side and a back side formed with a flat portion, respectively, wherein the flat portion of one of the fastened products is contacted with the flat portion of the other one of the fastened products” – 15,24T, “a pin having a plurality of non-spiral grooves formed on a circumferential direction along the longitudinal direction” – considered obvious in view of McWilliams ‘115 as discussed in greater detail in the grounds of rejection of claim 1 herein above, “and one end of the pin in the longitudinal direction being fixed to the flat portion of the first component and erectly coupled to the first component” – as disclosed by Sun ‘726 with respect to 20, “a second component that has a planar part and an insertion hole formed through the planar part” – 15 and the combination of 15,15 anticipate broad limitation and wherein it is examiner’s position that it would furthermore have been obvious to one of ordinary skill in the art to provide pin 20 as modified in view of McWilliams ‘115 to secure a single plank 15 having a hole with complete aperture at a peripheral edge of a deck for example wherein such arrangement would not otherwise affect function of the disclosed assembly, “the pin being inserted into the insertion hole, the planar part of the second component being stacked on the flat portion of the front side of the first component in a surface contact manner and a collar that is fitted around the pin, and abutted against the second component, and a diameter of the collar being reduced so that the collar is fixed to the pin” – as disclosed by Sun ‘726 as modified in view of McWilliams ‘115 as discussed herein above.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2018/0142490 to Eblen in view of U.S. Pat. No. 5,171,115 to McWilliams.
Eblen ‘490 teaches limitations for a “fastening method comprising: a pipe having a flat portion” – 100, “a pin” – 112. 
Although Eblen ‘490 discloses pin 112 to be a bolt, the reference does not disclose “that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction”.  McWilliams ‘115 for example discloses that it’s well known in the art to provide a pin that is to be attached to a component (a first end by welding and at its second end,) with non-helical grooves (40) running in a circumferential direction and aligned along a longitudinal direction wherein the pin is attached to a component for use as a stud and wherein the grooves function as connection/engagement with a swage collar wherein such connection is equivalent to thread for purpose of forming a connection as well known in the art wherein it is further well known that swage collars may be applied to threaded pins or circumferential-grooved pins and that the choice of any of conventional threaded rod and nut or swage nut, or swage collar with non-threaded grooves amounts to little more than design choice or engineering expedient for achieving connection with a desired degree of permanence and/or speed of assembly.  One of ordinary skill in the art would recognize that the use of circumferential groove pins and swage collar in place of threaded pins disclosed by Emblen ‘490 would allow for swage fastening assembly and a higher degree of permanence of the finished assembly for environments of use benefitting from same as well known in the art but would not otherwise affect function of the arrangement.
 	Emblen ‘490 teaches further limitations of “a predetermined component that has a planar part and an insertion hole formed through the planar part” – the combination of 124,146,170 forms a component as broadly recited, “the pin being inserted into the insertion hole, the planar part of the predetermined component being stacked on the flat portion of the pipe in a contact2/ 13 108P001148USAppl. No. 16/483,030 Response Dated June 23, 2022Reply to Office Action of January 31, 2022manner” – as shown and described, “a collar that is abutted against the predetermined component and is fitted around said pin, and a diameter of the collar is reduced so that the collar is fixed to the pin, wherein the predetermined component is tightly fastened to the pipe by the fastening structure” – considered obvious in arrangement of Emblen ‘490 as modified in view of McWilliams ‘115 to include a swage collar and circumferential grooves as disclosed by that reference and generally well known in the art, “and wherein one end of the pin is fixed to the outer surface of the flat portion of the pipe at a portion of the pipe and is erectly coupled to the pipe, said portion of the pipe is away from the edge of the pipe, where it is difficult to insert a pin through from the inner side of the pipe” – as shown and described by Emblen ‘490.
As regards claim 3, Emblen ‘490 teaches limitations for a ”fastening structure” – as shown and described, “having two fastened products placed back to back and each of the fastened products comprising : a first component having a front side and a back side formed with a flat portion, respectively, wherein the flat portion of one of the fastened products is contacted with the flat portion of the other one of the fastened products” – as shown with respect to100 and the component comprising 124,146,170, “a pin having a plurality of non-spiral grooves formed on a circumferential direction along the longitudinal direction” – considered obvious in view of McWilliams ‘115 as discussed in greater detail in the grounds of rejection of claim 2 herein above, “and one end of the pin in the longitudinal direction being fixed to the flat portion of the first component and erectly coupled to the first component” – as disclosed by Emblen ‘490 with respect to 112, “a second component that has a planar part and an insertion hole formed through the planar part” – component comprising 124,146,179 anticipates broad limitation, “the pin being inserted into the insertion hole, the planar part of the second component being stacked on the flat portion of the front side of the first component in a surface contact manner and a collar that is fitted around the pin, and abutted against the second component, and a diameter of the collar being reduced so that the collar is fixed to the pin” – as disclosed by Emblen ‘490 as modified in view of McWilliams ‘115 as discussed herein above.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
It’s examiner’s position that in the general case; it is well known in the art to mount a stud(s) to a surface of a component using welding for example where for example, access to the other side of the component is restricted and it is desired to assemble the first component with another by overlaying a the second component provided with a hole onto the stud and securing with a nut or swage collar for example.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677